DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       EDWARD P. CAMPBELL,
                            Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D18-395

                              [April 12, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Martin County; Lawrence M. Mirman,
Judge; L.T. Case No. 432012CF001218.

   Edward P. Campbell, Raiford, pro se.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Heidi Bettendorf,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., TAYLOR and LEVINE, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.